                1    Lisa A. McClane, Bar No. 10139
                     Daniel I. Aquino, Bar No. 12682
                2    JACKSON LEWIS P.C.
                     3800 Howard Hughes Parkway, Suite 600
                3    Las Vegas, Nevada 89169
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461
                     lisa.mcclane@jacksonlewis.com
                5    daniel.aquino@jacksonlewis.com

                6    Attorneys for Defendant Mandalay Bay, LLC

                7
                                                  UNITED STATES DISTRICT COURT
                8
                                                       DISTRICT OF NEVADA
                9
                     GILBERTO HERNANDEZ, an Individual,            Case No. 2:18-cv-02065-GMN-GWF
              10
                                    Plaintiff,
              11
                            v.                                     STIPULATION AND ORDER TO EXTEND
              12                                                   TIME FOR DEFENDANT TO ANSWER OR
                     NEVADA PROPERTY I LLC, a Delaware             OTHERWISE RESPOND TO PLAINTIFF’S
              13     Limited Liability Company doing business      COMPLAINT
                     as THE COSMOPOLITAN OF LAS
              14     VEGAS, DOES I through X, inclusive, and                          (First Request)
                     ROE CORPORATIONS 1 through X,
              15     inclusive,,
              16                    Defendants.
              17            Defendant NEVADA PROPERTY I LLC, a Delaware Limited Liability Company doing

              18     business as THE COSMOPOLITAN OF LAS VEGAS, (“The Cosmopolitan” or “Defendant”), by

              19     and through its counsel, Jackson Lewis P.C., and Plaintiff Gilberto Hernandez (“Plaintiff”) by and

              20     through her counsel, Ryan Alexander, CHTD., hereby stipulate and agree to extend the time for

              21     Defendant to file an answer or otherwise respond to Plaintiff’s Complaint. Defendant’s response

              22     is due on November 19, 2018. Plaintiff and Defendant have agreed to a brief two week extension

              23     of time up to and including, December 3, 2018 for Defendant to file a response to the Complaint.

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1            This stipulation and order is sought in good faith and not for the purpose of delay. No

                2    prior request for any extension of time has been made.

                3            Dated this 19th day of November, 2018.

                4    JACKSON LEWIS P.C.                                 RYAN ALEXANDER CHTD.
                5
                     /s/ Lisa A. McClane                                /s/ Ryan Alexander
                6    Lisa A. McClane, Bar No. 10139                    Ryan Alexander, Bar No. 10845
                     Daniel I. Aquino, Bar No. 12682                   3017 West Charleston Blvd., Suite 58
                7    3800 Howard Hughes Parkway, Suite 600             Las Vegas, Nevada 89102
                     Las Vegas, Nevada 89169
                8
                                                                        Attorneys for Plaintiff Gilberto Hernandez
                     Attorneys for Defendant
                9    Nevada Restaurant Services, Inc.
                     dba Dotty’s
              10

              11
                                                                  ORDER
              12
                                                                  IT IS SO ORDERED.
              13

              14

              15                                                         STATESDISTRICT
                                                                  UNITED STATES MAGISTRATE  JUDGE
                                                                                        JUDGE
              16                                                  Dated: 11-20-2018
              17

              18

              19     4811-6149-3376, v. 1

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                         -2-
